Citation Nr: 1208409	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's substantive appeal limited the appeal to the issue listed on the title page.  

In June 2010, the Board remanded the issue of entitlement to service connection for hepatitis so that the Veteran could be afforded the hearing he requested.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The issue of entitlement to service connection for diabetes mellitus, to include as secondary to infectious hepatitis, has been raised by the record, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a current hepatitis disability, including residuals of the infectious hepatitis with which he was diagnosed during service.  





CONCLUSION OF LAW

The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2006 apprised the Veteran of the information and evidence necessary to establish his claim for service connection for hepatitis.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  VA also informed him of how VA establishes disability ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The Board thus finds that the Veteran has been provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection. 

Regarding the duty to assist, In June 2010 and December 2010, the Board remanded the case for further development, to include association of additional VA clinical records with the claims file.  On remand, these additional records were placed in the claims folder.  There is no indication that there are any other relevant records that are outstanding.  

In accordance with the remand directives, the Veteran was afforded a VA examination to include laboratory work.  The report of examination has been associated with the record.  The etiological opinion and report of examination are thorough and consistent with the clinical evidence of record.  As such, the Board concludes that the examination was adequate and that the Board may consider the examination in making a decision on the merits of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As the AOJ obtained and associated with the claims file the additional VA clinical records identified in the remand directives, and provided an adequate examination of the Veteran, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As VA's duties to notify and assist the Veteran have been satisfied, the Board concludes that there will be no prejudice in proceeding with an adjudication of the merits of the Veteran's claim.

Service connection

In written statements submitted in support of his claim and in June 2010 testimony before the Board, the Veteran asserted that he experiences occasional right upper quadrant abdominal pain and fatigue associated with the infectious hepatitis with which he was diagnosed in service.  For this reason, he asserts that he is entitled to service connection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542   (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Under 38 U.S.C.A. 1154(a), due consideration is given to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.). 

The Veteran's STRs show that in October 1953 he was diagnosed with and treated for infectious hepatitis with jaundice.  At the time the Veteran sought treatment, he reported that he had been well until about three weeks earlier, when he had begun to feel "washed out."  Approximately one and one half weeks before reporting to sick call, he began to experience a loss of appetite, had pain in the right lower quadrant of his abdomen, and passed dark urine.  He also reported that his eyes had become yellow, followed by nausea and vomiting.  Following a physical examination, the Veteran was diagnosed with "hepatitis" and was transferred to the infirmary for treatment.  

On December 8, 1953, approximately one and one half months after the Veteran was admitted to the infirmary, he was determined to be asymptomatic.  His physical and laboratory studies were within normal limits, and he was discharged from the infirmary.  

The remainder of the Veteran's STRs is negative for any findings or complaints consistent with hepatitis, or the residuals thereof.  On examination in March 1955, prior to his separation from service, examination revealed no abnormalities.  The Veteran was noted to have a history of infectious hepatitis, which was not considered to be disabling.  

Post-service treatment records show that the Veteran has a variety of medical ailments, including diabetes mellitus.  His medical history is notable for a history of infectious hepatitis in service, but clinical records do not demonstrate any complaints or findings related to that history.  

In his April 2007 notice of disagreement, and again in his February 2008 substantive appeal, the Veteran asserted that he was entitled to a 60 percent rating for infectious hepatitis, based on daily fatigue, malaise, and anorexia with substantial weight loss or other indication of malnutrition.  He also indicated that he had hepatomegaly and incapacitating episodes with symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Significantly, however, the Veteran's post-service clinical records are absent any findings consistent with these symptoms or manifestations, with the exception of weight loss.  VA clinical records dated from January 2004 to October 2007 show that during this period the Veteran's weight fluctuated between 154 and 185 pounds.  His weight loss, however, was not consistent, as during this period he alternated between weight gain and weight loss.  

Records dated after October 2007 show that the Veteran was not compliant with his treatment for diabetes mellitus.  In June 2011, his weight was noted to be 148 pounds.  He was described as frail, and inconsistent with eating meals.  As he lived alone, it was felt that he could use assistance in managing his diabetes mellitus, including eating meals, so as to avoid hypoglycemic episodes.  A home visiting nurse was recommended.

Treating clinicians have not commented as to the cause of the Veteran's weight loss.

The Veteran underwent VA examination in May 2008 and August 2011.  At the time of the May 2008 examination, the Veteran reported that since he had been diagnosed with infectious hepatitis in service, he had continued to experience right upper quadrant pain, which he described as dullness, with a pain score of 2/10 to 4 or 5/10 at times.  He denied nausea or vomiting.  He reported that his pain was not related to eating certain foods.  He denied a history of jaundice and incapacitating episodes in the last 12 month period.  He also denied a history of chronic liver disease risk factors.  

Physical examination revealed no evidence of malnutrition.  The Veteran's recorded weight was 160 lbs with no note of weight change.  Abdominal examination was normal.  The diagnosis was a history of possible hepatitis A and hepatitis B without any current residual effects.  The examiner noted that the Veteran's laboratory studies were positive for past exposure to hepatitis A and B with no current residual effects; his liver studies currently were normal.  There was no evidence of hepatitis C.  

In addressing whether the Veteran had any current residual manifestations of the infectious hepatitis for which he was treated in service, the examiner opined that there was no evidence of any current/ongoing active hepatitis at the time of the examination.  The examiner noted that the Veteran had acquired an unknown infectious hepatitis while in service.  The duration of the in-service infection was short, indicating that he more likely had hepatitis A.  That infection had completely resolved, with no further residual liver disease at the time of the examination.  

During his November 2010 Board hearing, the Veteran testified that he spent three months in a quarantine hospital north of Rome.  He stated that he was told he was not allowed to give blood for the rest of his life because he could transfer hepatitis to somebody else.  He testified that he experienced occasional pain in his abdomen area but was told by physicians that the pain was normal.  

In December 2010, the Board remanded the claim in effort to determine whether the Veteran's complaints of right upper quadrant pain, fatigue, and weight loss were related to the infectious hepatitis with which he was diagnosed in service.

On examination in August 2011, the Veteran again denied experiencing incapacitating episodes in the last 12-month period.  Physical examination revealed his weight was 139 lbs with no weight change noted.  The examiner noted no evidence of malnutrition.  Abdominal examination was normal and the Veteran had no signs of liver disease.  The diagnosis was no objective evidence of residuals of hepatitis.  The examiner noted that the Veteran's episode of infectious hepatitis (hepatitis A) during his period of deployment to Italy was treated appropriately to resolution.   

In a January 2012 addendum to the August 2011 report of examination, the examiner clarified his August 2011 opinion by explaining that "infectious hepatitis," by convention, was hepatitis A.  While the type of hepatitis with which the Veteran had been infected in service was not clear, as the type of hepatitis had not been identified in his service treatment records, the examiner determined that it was more likely than not that the illness cited in the Veteran's STRs was hepatitis A because of the severity of the symptoms.  The examiner noted that hepatitis A often required hospitalization in adults.  As the Veteran had required hospitalization due to his symptoms, he had likely been infected with hepatitis A.  In support of this conclusion, the examiner noted that a majority of patients infected with hepatitis B were asymptomatic during the acute phase, suggesting that if the Veteran had been infected with hepatitis B in service, he would not have required hospitalization for his symptoms.  The examiner also noted that hepatitis A was a self-resolving viral infection that did not result in chronic infection or chronic liver disease.  

In addressing the etiology of the Veteran's positive test for hepatitis B envelope antibody, the examiner noted that this antibody was most commonly seen in a carrier state.  The Veteran had normal liver functions, by laboratory testing, which argued against an active infection.  The examiner explained that it was impossible to determine when the Veteran contracted hepatitis B, as most patients infected with hepatitis B were asymptomatic during the acute phase.  He explained that it would be speculative to comment on when the Veteran contracted hepatitis B or its effect on his current symptoms.  However, as noted above, it was unlikely that the Veteran would have required hospitalization in service for symptoms related to a diagnosis of hepatitis B.  Finally, the examiner noted that although the Veteran complained of occasional right upper quadrant pain and weight loss, those symptoms were not diagnostic for hepatitis.  

In evaluating the probative value of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board finds the May 2008 and August 2011 VA examination findings and the subsequent January 2012 clarification opinion to be more probative than the Veteran's statements that support the claim.  

Both the May 2008 and August 2011 examiners found that the Veteran did not have any current residuals of the infectious hepatitis with which he was diagnosed in service.  In order to be eligible for service connection, a claimant must first have a disability.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid claim absent proof of a present disability).  Here, the medical evidence does not show that the Veteran currently has hepatitis, or any residuals of the hepatitis with which he was diagnosed in service. 

The January 2012 opinion, which the Board finds to be particularly probative, adequately explained that the Veteran most likely contracted hepatitis A in service.  The examiner based this finding on the severity of the Veteran's in-service symptoms, which had required hospitalization.  The examiner also explained that hepatitis A resolves without residual complications.  This was consistent with the Veteran's case, as he currently had no findings that were consistent with a current or past hepatitis infection.  In making this determination, the examiner considered the Veteran's reports of occasional right upper quadrant pain and weight loss but found that those symptoms were not diagnostic for hepatitis.  As such, those complaints cannot be considered to be residuals of the hepatitis with which the Veteran was diagnosed in service.

In evaluating whether the hepatitis B envelope antibody detected through laboratory testing may be considered to be a residual of the in-service infection, the Board finds that even if the Veteran did contract hepatitis B in service, service connection is not warranted based on the detection of this antibody, as the Veteran does not have any symptoms or manifestations related to the hepatitis B envelope antibody.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (concluding that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities and are therefore not appropriate entities for the rating schedule).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record to suggest that the hepatitis B envelope antibody in this case causes any impairment of earning capacity.  Absent evidence of a current disability, service connection is not warranted.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In making the determination that the Veteran is not entitled to service connection for hepatitis, the Board has considered the Veteran's arguments relating his current symptoms to the hepatitis with which he was diagnosed in service.  Notably, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  Although the Veteran is competent and credible to testify as to his symptoms regarding fatigue, weight loss, and pain in his abdominal area, as those symptoms are readily identifiable through casual observation, he is not competent to relate those symptoms to the diagnosis of hepatitis in service.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  The Veteran is not competent in this instance to provide the medical nexus, and the competent evidence of record weighs against such a finding.  To the extent that the Veteran reported experiencing malaise, anorexia with substantial weight loss or other indication of malnutrition, hepatomegaly and incapacitating episodes with nausea, vomiting, anorexia, and arthralgia, the Board finds the report of these symptoms to not be credible, as the clinical evidence of record does not reflect such, and the Veteran denied experiencing such at both the May 2008 and August 2011 VA examinations.  

The Board acknowledges that in support of his claim the Veteran submitted an article obtained from the internet which discusses hepatitis B.  The Board reviewed the article but finds that it is too general in nature to provide the necessary evidence to show that the Veteran's reported symptoms are related the diagnosis of infectious hepatitis in service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks, 11 Vet. App. at 316-17; Wallin v. West, 11 Vet. App. 509, 514 (1998).  The article the Veteran submitted was not accompanied by the opinion of any medical expert linking his current symptoms to his in-service infectious hepatitis.  As such, the medical article submitted by the Veteran is insufficient to establish the required medical nexus opinion for causation. 

In sum, the evidence does not support a finding that the Veteran has a current hepatitis diagnosis that is related to his service, or to any aspect thereof.  The evidence also does not support a finding that the Veteran has any current residuals of the infectious hepatitis with which he was diagnosed in service.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis is denied.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


